       Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 1 of 25
                                                                        1




 1   UNITED STATES DISTRICT COURT
     FOR THE DISTRICT OF CONNECTICUT
 2   --------------------------------x                     CONFIDENTIAL
     JANE DOE,
 3
                      Plaintiff,
 4
     vs.                   Case No. 3:18-CV-01322-KAD
 5                         Date: July 24, 2019
     TOWN OF GREENWICH, ET AL,
 6
                   Defendants.
 7   --------------------------------x
     JANE DOE, JOHN DOE, AND MARY DOE,
 8
                      Plaintiffs,
 9
     vs.                         Case No. X06 UWY-CV-XX-XXXXXXX-S
10
     BRUNSWICK SCHOOL, INC.,
11
                   Defendants.
12   --------------------------------x

13
                  DEPOSITION OF
14

15         The deposition of                       was taken on

16   July 24, 2019, beginning at 10:00 a.m., at 2725 Main

17   Street, Stratford, Connecticut, before Susan

18   Wandzilak, Registered Professional Reporter and Notary

19   Public in the State of Connecticut.

20

21                     Susan Wandzilak License No. 377
                     DEL VECCHIO REPORTING SERVICES, LLC
22                    PROFESSIONAL SHORTHAND REPORTERS
                              117 RANDI DRIVE
23                        MADISON, CONNECTICUT 06443
                                800-839-6867
24
     NEW HAVEN                      STAMFORD             HARTFORD
25
       Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 2 of 25
                                                                        6




 1        Defendants town of Greenwich and Detectives Brent

 2        Reeves and Krystie Rondini.

 3              MR. MITCHELL:      Robert Mitchell from Mitchell

 4        & Sheahan for the same Defendants.

 5              MS. WADLER:      Abby Wadler, assistant town

 6        attorney, for the town of Greenwich.

 7              MR. SCONZO:      James Sconzo with the law firm

 8        Carlton Fields, representing Brunswick School.

 9              MS. BRAXTON:      Meredith Braxton with Braxton

10        Hook, representing the Plaintiffs.

11              MS. HOOK:     Elizabeth Hook with Braxton Hook,

12        representing the Plaintiffs.

13              THE VIDEOGRAPHER:       Will the witness be sworn.

14                                              ,

15        having been first duly sworn, testified as

16        follows:

17              THE COURT REPORTER:         And can I have your full

18        name and address for the record.

19              THE WITNESS:                        ,

20             , Greenwich, Connecticut.

21                           DIRECT EXAMINATION

22   BY MS. SLIPPEN:

23        Q.    Good morning,           .

24        A.    Good morning.

25        Q.    I've already introduced myself briefly.              My
       Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 3 of 25
                                                                        28




 1        A.    Okay.

 2        Q.    I assume you attended high school at

 3   Greenwich Academy?

 4        A.    I did.

 5        Q.    And is Greenwich Academy is a K to 12 school?

 6        A.    A little bit earlier.        I think there is

 7   something before K.

 8        Q.    When you say before K, a preschool type --

 9        A.    Yeah.

10        Q.    And it's an all girls school, correct?

11        A.    Yes.

12        Q.    In what year of school did you start

13   attending Greenwich Academy?

14        A.    Freshman year, in ninth grade.

15        Q.    Okay.    Where did you go prior to freshman

16   year?

17        A.    Greenwich Country Day School.

18        Q.    Is Greenwich Country Day School at all

19   affiliated with Greenwich Academy?

20        A.    No.

21        Q.    Does Greenwich Country Day School go through

22   12 or does it end at 9?

23        A.    This fall they are starting to go through 12,

24   but when I attended it, it ended at 9th grade.

25        Q.    Did anyone in your family attend Greenwich
       Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 4 of 25
                                                                        51




 1   that much, though.       Don't worry.      My parents are going

 2   to greet you at the door.

 3              Correct?

 4        A.    Yes.

 5        Q.    Were you concerned that your parents were

 6   going to find out that alcohol was being brought into

 7   the party?

 8        A.    Yes.

 9        Q.    You didn't tell your parents prior to your

10   friends coming to your home that you were concerned

11   that alcohol was being brought to the party, did you?

12        A.    I did not.

13        Q.    Did you provide any alcohol to anybody at

14   your party?

15        A.    No.

16        Q.    Did your parents provide any alcohol to any

17   minors that attended that evening on the 3rd?

18        A.    No.

19        Q.    Did your brother provide any alcohol to

20   anyone that attended on June 3rd?

21        A.    No.

22        Q.    Had you consumed any alcohol prior to your

23   friends coming that evening on June 3rd?

24        A.    Prior to them coming, no.

25        Q.    Prior to them coming, correct?
       Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 5 of 25
                                                                        56




 1        Q.     When         and those two other boys came to

 2   your pool house, had you thought they had been

 3   drinking?

 4        A.     I was not -- I was 16 and I'm actually not

 5   very aware of what drunk people look like so I can't

 6   speak to that.      But I was inexperienced with alcohol.

 7        Q.     But they had told you that they were bringing

 8   alcohol to your home?

 9        A.     Yes.

10        Q.     Do you think that your parents knew that that

11   group of three boys were drinking?

12        A.     I'm not them so I can't speak for them, no.

13        Q.     Did your parents ask you if those three boys

14   had been drinking prior to coming to your home that

15   evening?

16               MS. HOOK:    Objection.     What time frame?

17               MS. SLIPPEN:     Immediately after the party,

18        did your parents ask you whether or not?

19               MS. HOOK:    That evening.

20   BY MS. SLIPPEN:

21        Q.     That evening or the next day or two or three

22   days following the June 3rd event.

23        A.     My dad asked me the next day, saying, did you

24   have drunk guests?       Because upon their exit, it was

25   very obvious that they had consumed alcohol.
       Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 6 of 25
                                                                        57




 1        Q.    So your dad told you that it was fairly

 2   obvious when those boys were leaving the house that

 3   they were drunk?

 4        A.    No, that's my statement that I believe that

 5   it was fairly obvious that they were drunk.              But my

 6   dad specifically asked me, Were people drunk?

 7        Q.    Okay.    Let's look at text exchange 10, which

 8   is P-1142.

 9        A.    (Witness complying.)

10              If we take a look at text chain 10, which

11   begins on P-1142, this appears to be a text between

12   you and your friend              , correct?

13        A.    Yeah.

14        Q.    Okay.    And you think you testified earlier

15   that Serena was your friend that didn't go to GA but

16   was coming to your home that night to meet your group

17   of friends in preparation for the governor's ball,

18   correct?

19        A.    Yes.

20        Q.    Would you consider                 at the time to have

21   been one of your very close friends?

22        A.    Yes.

23        Q.    When did you meet              ?

24        A.    When we were like two or three in some play

25   group, so I have known her pretty much forever.
       Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 7 of 25
                                                                        79




 1   anyone at the party was.

 2          Q.   So Sam was not in the pool house at all

 3   during the duration of the event at your home?

 4          A.   No, once everyone left, he went back out so

 5   he could go to bed.

 6          Q.   I'm sorry.     Once everyone left, who went back

 7   out?

 8          A.   Sam.    Once everyone left the pool area and my

 9   house, Sam then came out to the pool area.

10          Q.   Was Sam up at the main house during the

11   duration of the pool time with your friends?

12          A.   I believe so.      Again, I wasn't there so I

13   can't speak to that.

14          Q.   Okay.    So Sam was staying at your house, but

15   to the best of your knowledge, during the time that

16   you and your friends were by the pool, he was up in

17   the main house with the adults?

18          A.   Yes.

19          Q.   Okay.    Now, who -- I think you said it was

20   Lance who suggested that               needed to go into the

21   bathroom and get some of the alcohol out of his

22   system.     Who took           into the pool house?

23          A.                and                  .

24          Q.   Were you good friends with            ?

25          A.   I didn't -- we were pretty good friends.             He
       Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 8 of 25
                                                                        84




 1          Q.     Okay.     Did you happen to notice if the other

 2   door leading out to the pool house was locked?

 3          A.     I didn't.     It really kind of auto locks, so

 4   it's hard to tell by just looking at it whether it's

 5   locked or unlocked.

 6          Q.     So you testified that when you opened up the

 7   door and entered the bathroom,                    was at the sink,

 8   correct?

 9          A.     Again, when            opened the door,             was

10   at the sink.

11          Q.     Okay.             opens the door.           is at the

12   sink.       Where was           at that point?      Holding the

13   door knob?

14          A.     Yeah, he was behind the door.

15          Q.     Okay, he was behind the door.          And then you

16   entered the bathroom, correct?

17          A.     Yes.

18          Q.     Okay.     How long were you in that bathroom

19   with            and         ?

20          A.     A few minutes.       Again, less than five.

21          Q.     Had          thrown up at this point?

22          A.     Not that I was aware of.       He wasn't hunched

23   over the toilet and the toilet looked like it just had

24   some spit in it, nothing like throw-up.

25          Q.     And at that point he was just standing by the
       Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 9 of 25
                                                                        85




 1   sink?

 2         A.    Yeah, because there was a cup, a plastic cup.

 3   And          and I were filling it with water and trying

 4   to get him to drink water.

 5         Q.    Was             saying anything at this point?

 6         A.    Nothing.        You know, he was just kind of

 7   quiet.     Just drinking.        He was drinking water so he

 8   was not speaking.

 9         Q.    Did             say anything to you when you walked

10   into the bathroom that you can recall?

11         A.    Not anything to me.        He was just telling

12           , like I know it sucks, but you need to throw up.

13   Like you're really drunk.           Like just like hold your

14   head up.     Just like throw up.

15         Q.    And then at some point did               leave the

16   bathroom?

17         A.    Yeah.     So his -- I didn't have my phone but

18            had his.     And his mom and my mom were in the

19   pool area.        And so         , you know, again didn't

20   really want his mother to see the situation either so

21   he ran out of the bathroom to go intercept his mom.

22         Q.    So let me ask you this.        You just said that

23   your mom and               's mom were down at the pool area at

24   this point?

25         A.    Yeah.
      Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 10 of 25
                                                                       92




 1          Q.   About what time of night was this after you

 2   left the bathroom?

 3          A.   Around 11:00 maybe.

 4          Q.   11:00.     And going back, at some point I think

 5   you said it was about five minutes after you exited

 6   the bathroom that              and        came out of the

 7   bathroom.     Where did they go after they exited the

 8   bathroom?

 9          A.   They went to the pool -- the side of the pool

10   where all the rest of us were.          And we had already

11   told        to try to call an Uber so they could leave.

12          Q.   Okay.    So         and         leave the bathroom

13   and then they walk over to the pool area where you and

14   your remaining friends were standing, correct?

15          A.   Yes, and my brother.

16          Q.   And your brother.

17          A.   Correct.

18          Q.   Did           say anything at that point to that

19   group of people that you can recall?

20          A.   He was kind of just -- the only thing he said

21   is, I need to leave.

22               His mom was talking to my mom at the front

23   now.

24          Q.   Do you recall if            said anything when he

25   entered into that group that was standing around the
      Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 11 of 25
                                                                       93




 1   pool area?

 2       A.      Again, I don't recall.

 3       Q.      Was        able to stand up straight at that

 4   point?

 5       A.      Yes.

 6       Q.      Did he appear less intoxicated to you at that

 7   point when he exited the bathroom?

 8       A.      Again, I can't really speak to that.           And I

 9   also was young and unfamiliar with, you know, how did

10   drunk works (sic) and what drunk people look like, so

11   I'm not sure.

12       Q.      Do you know if             vomited in the bathroom

13   during that period?

14       A.      I only saw spit, but....

15       Q.      Okay.   But when were you in the bathroom with

16   him, he didn't vomit at any point?

17       A.      No.

18       Q.      How long were          ,        , you, and that

19   small remaining group of friends, how long were you

20   together standing by the pool area?

21       A.      Maybe like three minutes.        We were just

22   trying to track the Uber.        And then at that point, I

23   noticed that        had called the Uber to the wrong

24   location.

25       Q.      Okay.   And you may have already testified to
      Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 12 of 25
                                                                       95




 1       A.     Yes.

 2       Q.     And can you give me any sense of time how

 3   long you were standing in that group prior to the Uber

 4   coming?

 5       A.     Well, then we had to walk to the front,

 6   obviously, to get the Uber.         So, you know, we did that

 7   within 5-10 minutes.

 8       Q.     Okay.   So from the point you exited the

 9   bathroom, you saw your brother, and then you walked

10   over to what we will call your friend group over there

11   was somewhere along the lines of 5 to 10 minutes?

12       A.     Yeah.   And then because we were trying to,

13   you know, get everyone to collect all their things,

14   clean up a little.

15       Q.     All right.     Who announced that the Uber had

16   arrived?

17       A.     Well, we walked up to the front where my

18   driveway is, so the Uber came down.           So it isn't like:

19   The Uber is here.       Let's go.

20              We watched Uber.

21       Q.     Okay, so prior to the Uber arriving, you

22   walked up to the front of your house to meet the Uber?

23       A.     Yes.

24       Q.     Okay.   Who walked up with you to meet that

25   Uber?
      Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 13 of 25
                                                                       96




 1       A.      I walked with Serena.       And my brother was

 2   behind us.     And the three boys,          ,           , and

 3        .   And then             was with them as well, because

 4   his mom was waiting in the front at his car.

 5       Q.      Okay.   So when you said you walked to meet

 6   the Uber, did you go through your home to get to your

 7   driveway?

 8       A.      No, we had gone around the back side, because

 9   at this point I was again worried that my parents

10   would notice that people were intoxicated.

11       Q.      And when you say you walked around the

12   back side, when you're walking around this back side

13   area, could anybody in the main residence see you guys

14   walking around that back area?

15       A.      Yeah, they can see from -- you can see from

16   certain rooms in the main house, but from the correct

17   room you can't see.

18       Q.      At this point -- this is later in the

19   night -- were there still adults up at your main house

20   at this point?

21       A.      Yes, Sam Gonzalez who was staying in our pool

22   house was there.      My dad had gone to bed.          And my

23   brother was there.      And                     was with my mom.

24   They were getting ready to walk out.

25       Q.      Do you know what Sam Gonzalez was doing up at
      Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 14 of 25
                                                                       160




 1               MS. HOOK:    Objection.     Asked and answered.

 2               THE WITNESS:     I thought that I could handle

 3          it on my own.     And I didn't -- it's embarrassing.

 4          Frankly, it's really embarrassing that it was

 5          able to happen.     And I wasn't ready to tell

 6          people that -- I know my parents think highly of

 7          me and I thought that would demean them.

 8   BY MS. SLIPPEN:

 9          Q.   If it was embarrassing to you, why were you

10   telling your friends what had happened?

11          A.   Because I feel like friends have a different

12   relationship with me than my parents.            I know that my

13   friends see me make mistakes.         And parents tend to

14   overlook things like that and they want to see you as

15   a perfect person and I didn't want to ruin that.

16          Q.   Let's go look at page 1082 -- I'm sorry,

17   apologies.     Go to 1081.

18          A.   (Witness complying.)

19          Q.   I'm reading it.     And sugar-coated it.        Ugh.

20   Why don't you tell her what really happened?

21               Ugh, is she dumb.     I want to.      She is dumb.

22               Who is the she in this exchange?

23          A.       .

24          Q.   Okay.   So your friends suggested that you

25   tell         what happened, correct?
      Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 15 of 25
                                                                       203




 1          Q.   Okay.    At the top of the page:          Hey, so with

 2   everything that has happened, I just wanted to tell

 3   you my side of things.

 4               When you said with everything that has

 5   happened, what were you referring to?

 6          A.   The events of June 3rd.

 7          Q.   And at this point, it was your understanding

 8   that         knew what had happened on June 3rd?

 9          A.   Yes.

10          Q.   And that was based on the fact that                    had

11   told you that he had spoken to                about what

12   occurred?

13          A.   Yes.    Actually, yes, but my friend                  was

14   the one that had confirmed to me that                       had had a

15   conversation with          .     After that Thursday after

16           and I were no longer speaking, it was                     that

17   relayed that information to me.          But yes.

18          Q.   And do you know if           --           witnessed

19   that conversation between               and       ?

20          A.   I do not.

21          Q.   And again, I want you to tell me exactly why

22   at this point you decided to send this text message to

23          given that          had already told             .

24               MS. HOOK:    Objection.

25               THE WITNESS:       I believe based on this
      Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 16 of 25
                                                                       204




 1       timeline that actually                was having a party

 2       at his house and              had reached out to me

 3       asking if it was okay if he went.

 4             And just I hadn't been speaking to him since,

 5       again, the Thursday after and just the rush of

 6       emotions of him speaking to me again and the

 7       whole situation.       And, you know, I was trying to

 8       ignore it for so long and not think about it and

 9       him speaking to me really brought back to my

10       attention that this situation is serious and

11       has a right to know.

12   BY MS. SLIPPEN:

13       Q.    Okay.     Did you go to that party that you just

14   referenced?

15       A.    No.

16       Q.    Was that party cancelled?

17       A.    He changed the date of it, but it ended up

18   happening.      I didn't go.

19       Q.    Okay, but you didn't go to the party.

20       A.    No.

21       Q.    Okay, let's look at page TOG-000773, the top

22   portion, which I believe is your message.             And I'm

23   starting probably with a period.

24             He also kept saying he wanted to fuck me and

25   tried to pull his pants down, but I was able to stop
      Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 17 of 25
                                                                       205




 1   him.    But he kept forcing himself on me and like was

 2   pushing me also.         And one time he did that he managed

 3   to finger me.         And after that, I had to hold him

 4   against the wall.

 5                 Correct?

 6          A.     Yes.

 7          Q.     Okay.    When you said that he managed to

 8   finger you, what did you mean?

 9          A.     That he touched right the opening of my

10   vagina where, you know, fluids are produced.              I don't

11   know how deep it needs to be to be considered

12   fingering, but again I was 16 and I classified the

13   situation the best way that I could.

14          Q.     And let me ask you this.     At some point in

15   the time frame before you went to the GPD, did you

16   speak to someone about trying to clarify exactly what

17   the meaning of what constitutes rape, what constitutes

18   sexual assault?

19          A.     I had spoken to my guidance counselor before

20   making my statement, but we never really got into, you

21   know, the semantics of what proper and improper

22   language is.

23                 But based on assemblies, my understanding is

24   that penetration no matter how slight is considered

25   rape.       And that's the thing they've been telling us at
      Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 18 of 25
                                                                       210




 1          Q.   Do you remember about when that was?

 2          A.   Late July of 2016.

 3          Q.   Okay.    And what prompted you to reach out to

 4   her?

 5          A.   So after the -- we've gone over this earlier

 6   in the deposition.       I had an anxiety attack when I

 7   entered my pool house.        And that night randomly my

 8   friend         , who was in attendance at the party but

 9   departed before             and the other boys arrived, I

10   was talking to him.        He randomly called me out of the

11   blue that night and was like:         Oh, how have you been?

12   Like how is summer?        We haven't talked.

13               And I kind of unloaded and told him

14   everything that had happened.

15               And he said:     This isn't something you need

16   to keep to yourself.        You need to tell an adult.         You

17   need to tell a professional.         You need to get help.

18               And before that, I really thought that I

19   could handle everything that happened on my own, that,

20   you know, not involving any adults would keep damage

21   to a minimum.       But after this, I then -- at his

22   encouragement I reached out to Charlanne and went in

23   to have a conversation with her.

24          Q.   And when you say -- I think the word you used

25   was unloaded.       What did you unload on            ?   What did
      Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 19 of 25
                                                                       247




 1       A.      Yes.

 2       Q.      Okay.   Do you remember what time of day

 3   Krystie came?

 4       A.      Morning or afternoonish.       Definitely

 5   daylight.     I don't know if that helps.

 6       Q.      Okay.   Who was at home at the time when

 7   Krystie arrived?

 8       A.      My parents.    And Charlanne came to sit in

 9   while I made the statement.

10       Q.      Was your brother home?

11       A.      Possibly could have been, but I honestly

12   don't quite remember.       I'm sorry.

13       Q.      Okay.   And where did you speak with Krystie

14   during this interview process?

15       A.      We spoke in our -- it's like the outside area

16   outside of our like kitchen area.

17       Q.      I'm sorry.    You said you sat where?         Out in

18   your kitchen?

19       A.      It's a screen porch.      I don't know.

20       Q.      Okay.   Was it around a coffee table?          Were

21   you on couches?

22       A.      Yeah.   Oh, yeah.

23       Q.      And when you were speaking with Detective

24   Rondini, were your parents there at all times?

25       A.      No, they were there when they got her from
      Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 20 of 25
                                                                       248




 1   the door and they brought her over.           When I made the

 2   statement, they did not want to be in the room.

 3          Q.   You just said that your parents did not want

 4   to be in the room; is that correct?

 5          A.   Yes.

 6          Q.   Okay.   Who was in the room with you when you

 7   made the statement to Krystie, if anybody?

 8          A.   Charlanne.

 9          Q.   So Charlanne stayed in the room with you when

10   you made the statement to Krystie?

11          A.   Yes.

12          Q.   What did you think of Krystie when you met

13   her.    Did you like her?

14          A.   I mean, I don't know.       Just to make a

15   statement to a police officer, I don't know what you

16   are supposed to --

17          Q.   Was it intimidating?

18          A.   Yeah, a little bit.      I have never spoken to a

19   police officer before in my life, so....

20          Q.   Was Krystie in a uniform?

21          A.   I don't remember, but -- yeah, I think she

22   may have had a gun, which is common practice for

23   police officers.

24          Q.   Did you find Krystie to be professional

25   during that first interview of you?
      Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 21 of 25
                                                                       256




 1       Q.     Okay.   Did you leave any details out that you

 2   can recall when you met with Detective Rondini?

 3       A.     Yeah, there was stuff that I wasn't asked or

 4   that just I, you know, just didn't think of at the

 5   time.

 6       Q.     Okay, so there were things that you didn't

 7   think about when you sat in there with Krystie at this

 8   time?

 9       A.     Yes.

10       Q.     Go to page 7.     If you go to the second

11   paragraph:

12              So then I -- before when he was like leaning

13   in on me, like pulling this side down and I was like

14   kind of real nervous like a few seconds.            And then he

15   ended up kind of reaching down the side of my bottom

16   and like his finger like kind of like was like in, you

17   know, the area for like a while, like a little second.

18   And then I kind of pushed him away and from that point

19   on I had to hold him against the wall.

20              Is this an accurate description of what

21   occurred on June 3rd in the bathroom?

22       A.     Yeah, it's not incredibly detailed, but it

23   sums up.

24       Q.     Can I ask you, why did you leave details out?

25              MS. HOOK:    Objection.
      Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 22 of 25
                                                                       257




 1             THE WITNESS:      It was really hard for me to

 2       think about it.       And I was just trying to get it

 3       over with as fast as I could, because it was a

 4       very uncomfortable situation.           And, you know, it

 5       was embarrassing for me.          It was a lot that I had

 6       gone through and I really just wanted it to be

 7       over.

 8   BY MS. SLIPPEN:

 9       Q.    You had previously, to some of your friends

10   and I think possibly to Charlanne, described what had

11   happened to you as rape or sexual assault .             Why did

12   you not describe it as rape or sexual assault when

13   Krystie was interviewing you on the 2nd?

14       A.    I'm, I'm not sure.        I don't know.      I was just

15   again trying to get it over with as fast I could and I

16   wasn't really thinking about the best way to describe

17   it that would make a police investigation the easiest.

18       Q.    But you would agree that you had previously

19   described what had happened as a rape, correct?

20       A.    I said it to other people before, so yes.

21       Q.    But you didn't say that to Krystie at any

22   point during this audio interview, correct?

23       A.    Yeah.

24       Q.    Oh, I'm sorry.       You know what?      It's actually

25   a previous exhibit.      If you go back to the --
      Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 23 of 25
                                                                       301




 1   UNITED STATES DISTRICT COURT
     FOR THE DISTRICT OF CONNECTICUT
 2   --------------------------------x                   CONFIDENTIAL
     JANE DOE,
 3
                     Plaintiff,
 4
     vs.                   Case No. 3:18-cv-01322-KAD
 5                         Date: July 30, 2019
     TOWN OF GREENWICH, ET AL,
 6
                  Defendants.
 7   --------------------------------x
     COMPLEX LITIGATION AT WATERBURY
 8
     JANE DOE, JOHN DOE, AND MARY DOE,
 9
                     Plaintiffs,
10
     vs.                        Case No. X06 UWY-CV-XX-XXXXXXX-S
11
     BRUNSWICK SCHOOL, INC.,
12
                   Defendants.
13   --------------------------------x

14                DEPOSITION OF

15         The deposition of                      continued on

16   July 30, 2019, beginning at 9:00 a.m., at the law

17   offices of Pullman & Comley, 850 Main Street,

18   Bridgeport, Connecticut, before Susan Wandzilak,

19   Registered Professional Reporter and Notary

20   Public in the State of Connecticut.

21
                      Susan Wandzilak License No. 377
22                  DEL VECCHIO REPORTING SERVICES, LLC
                     PROFESSIONAL SHORTHAND REPORTERS
23                           117 RANDI DRIVE
                         MADISON, CONNECTICUT 06443
24                             800-839-6867

25   NEW HAVEN                      STAMFORD            HARTFORD
     Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 24 of 25
                                                                      306




 1      Brunswick School in the state court action.

 2            THE VIDEOGRAPHER:       I don't know if you would

 3      like to reswear the witness.

 4            MS. SLIPPEN:      Yes, if you would go ahead and

 5      reswear the witness.

 6                                           ,

 7            having been first duly sworn, testified

 8      further as follows:

 9            THE COURT REPORTER:        And can I have your full

10      name and address for the record.

11            THE WITNESS:      My full name is

12      and my address is                               , Greenwich,

13      Connecticut.

14            MS. SLIPPEN:      Good morning.      I would like to

15      go ahead and mark this as Exhibit -- I think we

16      are on 11, perhaps.

17            THE COURT REPORTER:        Do you want me to check

18      that?

19            MS. BRAXTON:      I want to put on the record

20      what our position is.

21            MS. SLIPPEN:      I agree.     I want to mark the

22      notice of deposition and put on the record our

23      positions.

24            (Whereupon, Defendant's Exhibit 11 was marked

25      for identification.)
      Case 3:18-cv-01322-KAD Document 308-1 Filed 09/29/20 Page 25 of 25
                                                                       554




 1   that it was really my place to decide what is the best

 2   professional action for another individual.             I just,

 3   you know, felt uncomfortable about it.

 4       Q.    And again, I am not trying to belabor the

 5   point, what made you feel uncomfortable?

 6       A.    I think the nature of the questions and just

 7   like the content of the information that we were going

 8   over.

 9       Q.    Are you aware that your parents made a

10   complaint about how the GPD handled the investigation

11   into your allegations?

12       A.    Yes.

13       Q.    Okay.    Did you have any discussions with them

14   about the complaint that they made?

15             MS. BRAXTON:      Objection.     You know, you

16       haven't established exactly --

17             MS. SLIPPEN:      My recollection is that the

18       complaint is appended to the complaint, so I am

19       happy to --

20             MS. BRAXTON:      Okay, so you are talking about

21       the August 23rd, 24th.

22   BY MS. SLIPPEN:

23       Q.    Go ahead.     Go ahead and take a look at the

24   compliant which I apologize is exhibit --

25             MR. SCONZO:      24.
